ORDER

PER CURIAM.
This is an appeal of the dissolution decree ending a twenty-eight year marriage. Husband challenges the division of property, maintenance award to wife and order requiring him to pay wife’s attorneys fees. We have carefully considered the trial court’s findings and the record and find no error. The lower court considered all of the relevant factors in deciding the issues and there is substantial evidence on the record to support its decision. Therefore, we discern no jurisprudential value in issuing an extended legal opinion. The judgment is affirmed in accordance with Rule 84.16(b). The parties have been furnished with a memorandum setting forth the reasons for this order.